UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JORGE TOLEDO, )
Plaintiff,
Vv. ) Civil Case No. 21-1286 (RJL)
UNITED STATES OF AMERICA,
Defendant.
tt
ORDER

(November LL T2022) [Dkts. #12, 14]
For the reasons set forth in the Memorandum Opinion accompanying this Order, it
is hereby
ORDERED that defendants’ [Dkt. #14] Cross-Motion for Summary Judgment is
hereby GRANTED; and it is further
ORDERED that plaintiff's [Dkt. #12] Motion for Summary Judgment is hereby
DENIED.
SO ORDERED.
“(idan Qin
RICHARD J- LEON |
United States District Judge